DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              BETTY KHAN f/k/a BHANMATEE KHAN,
                           Appellant,

                                    v.

              RUSS KHAN f/k/a NEZAMODEEN KHAN,
                           Appellee.

                              No. 4D22-1309

                          [November 3, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T.
Case No. 50-2020-DR-002382-MB.

  Craig Boudreau of Boudreau Law, West Palm Beach, for appellant.

  Casey M. Reiter of Casey Reiter Appeals, P.A., Loxahatchee, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.